Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an authorization for an examiner amendment received on 1/06/2021.
2.	Claims 1-3, 5-12, 14-15, 17-20 are pending, wherein claims 1, 8-9, and 15 have been amended; and claims 4, 13, and 16 were canceled.
Response
3.	The examiner withdraws previous 35 USC 103 rejections mailed on 5/28/2020 due to the proposed examiner’s amendment received on 1/06/2021.
Examiner’s Amendment
4.	The authorization for this amendment was given by Mr. Isaac T. Slutsky (Reg. No. 64620) on 1/06/2021.  Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The applicant agrees to amend pending claims as follows: 
1.	(Currently Amended)  A system comprising:
a controller of a vehicle, storing first mode settings defining lock operation of the controller in a first mode based on detected vehicle bus activity, and second mode settings defining different lock operation of the controller in a second mode based on the detected vehicle bus activity, configured to 
switch to the first mode settings from the second mode settings responsive to activity received by the controller over a vehicle bus indicative of the vehicle being operated in the second mode, the second mode being one of a delivery mode or a school mode, the activity received by the controller including one or more of: occurrence of a predefined amount of engine idle time, occurrence of predefined vehicle routing, key fob proximity detection, mobile device proximity detection, stopping in proximity to a school at a predetermined time, or a combination of two or more of stopping the vehicle, opening a driver door of the vehicle, closing the driver door, opening a cargo door of the vehicle, and closing the cargo door; 
while switched to the first mode settings, unlock at least one door of the vehicle responsive to the controller detecting proximity of a vehicle operator, and lock the at least one door responsive to the controller detecting a lack of proximity of the vehicle operator for a predetermined period of time; and 
while switched to the second mode settings, lock or unlock the at least one door responsive to manual operator input.

2.	(Previously Presented)  The system of claim 1, wherein the controller is configured to monitor the vehicle bus activity over the vehicle bus to receive the activity, the activity including vehicle actions, and the first mode settings are associated with a set of received vehicle actions that, when identified by the controller, cause the controller to switch to the first mode settings.

3.	(Original)  The system of claim 1, wherein the controller is further configured to maintain the first mode settings and the second mode settings on a non-volatile storage of the controller.

4.	(Canceled)

5.	(Original)  The system of claim 1, wherein the first mode settings are configured to cause the controller to deactivate a media capture device of the vehicle responsive to the controller detecting proximity of a vehicle operator, and to activate the media capture device responsive to the controller detecting a lack of proximity of the vehicle operator for a predetermined period of time.

6.	(Original)  The system of claim 5, wherein the first mode settings are further configured to, responsive to detection, by the controller, of access to the vehicle during the lack of proximity of the vehicle operator, send an alert message to a mobile device of the vehicle operator including media captured by the media capture device.

7.	(Original)  The system of claim 1, wherein the controller is a body controller of the vehicle.

8.	(Currently Amended)  A computer-implemented method comprising:
detecting vehicle actions including operator proximity and vehicle door lock status;
comparing the vehicle actions, as detected, to first vehicle actions specifying criteria for transition to first mode settings defining a first mode of operation of a vehicle body controller and to second vehicle actions specifying criteria for transition to second mode settings defining a second mode of operation of the vehicle body controller, the first mode settings specifying criteria for locking and unlocking the vehicle, the second mode settings specifying different criteria for locking and unlocking the vehicle, the second mode being one of a delivery mode or a school mode, the first vehicle actions being indicative of: occurrence of a predefined amount of engine idle time, occurrence of predefined vehicle routing, key fob proximity detection, mobile device proximity detection, stopping in proximity to a school at a predetermined time, or a combination of two or more of stopping the vehicle, opening a driver door of the vehicle, closing the driver door, opening a cargo door of the vehicle, and closing the cargo door; 
transitioning the mode settings of the vehicle body controller to the first mode settings responsive to the vehicle actions matching the first vehicle actions;
when using the first mode settings, unlocking at least one door of the vehicle responsive to detected operator proximity, and locking the at least one door responsive to detected lack of operator proximity; and 
when using the second mode settings, locking or unlocking the vehicle doors responsive to manual operator input.

9.	(Currently Amended)  The method of claim 8, further comprising:
detecting the second vehicle actions including operator proximity and vehicle door lock status; and
transitioning the mode settings of the vehicle body controller to the second mode settings responsive to the second vehicle actions matching the second vehicle actions.

10.	(Original)  The method of claim 8, wherein the vehicle actions further include at least one of engine idle time and vehicle routing information.  

11.	(Original)  The method of claim 8, further comprising determining the operator proximity according to at least one of signal strength of a key fob associated with the operator to the vehicle and location of a mobile device associated with the operator to the vehicle.

12.	(Original)  The method of claim 8, further comprising maintaining the first mode settings and the second mode settings on a non-volatile storage of the controller.

13.	(Canceled) 

14.	(Original)  The method of claim 8, wherein the first mode settings include deactivating a media capture device of the vehicle responsive to detected operator proximity, and activating the media capture device responsive to detected lack of operator proximity.

15.	(Currently Amended)  A system comprising:
a mobile device configured to
set vehicle actions to a controller of a vehicle that, if are detected to occur by the controller, cause the controller to transition from first mode settings describing a first locking behavior of a first mode of operation of the controller to second mode settings of the controller describing a second different locking behavior of a second mode of operation of the controller, wherein the first locking behavior is configured to cause the vehicle to send alerts to the mobile device responsive to detection of an unauthorized user, and the second locking behavior is configured to cause the vehicle to ignore the unauthorized user, the second mode being one of a delivery mode or a school mode, the vehicle actions being indicative of: occurrence of a predefined amount of engine idle time, occurrence of predefined vehicle routing, key fob proximity detection, mobile device proximity detection, stopping in proximity to a school at a predetermined time, or a combination of two or more of stopping the vehicle, opening a driver door of the vehicle, closing the driver door, opening a cargo door of the vehicle, and closing the cargo door; and
display an alert user interface responsive to receipt of one of the alerts from the controller, the one of the alerts being received responsive to the controller detecting presence of an unauthorized user within vicinity of the vehicle.

16.	(Canceled)

17.	(Original)  The system of claim 15, wherein the mobile device is further configured to receive the alert from the vehicle over a wireless connection between the mobile device and the vehicle.

18.	(Original)  The system of claim 15, wherein the mobile device is further configured to receive the alert from a remote server, and the remote server is configured to receive the alert from the vehicle.

19.	(Original)  The system of claim 15, wherein the alert includes media content captured by the vehicle.

20.	(Original)  The system of claim 15, wherein the mobile device is further configured to send a message to clear the alert responsive to user input to the alert user interface.  
Conclusion
5.	Claims 1-3, 5-12, 14-15, 17-20 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662